UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Dean Himbler Aviles-Rothchild, )
)

Plaintiff, )

)

v ) Civil Action No. 18-2196 (UNA)

)

)

Donald Trump et al., )
)

Defendants. )

MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiff s pro se complaint and
application for leave to proceed informal pauperis. The Court Will grant the informa pauperis
application and dismiss the case pursuant to 28 U.S.C. §§ l9l5(e)(2)(B), l9l 5A (requiring
dismissal of a case upon a determination that the complaint fails to state a claim upon Which
relief may be granted).

A “complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
relief that is plausible on its face.”’ Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell
Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Plaintiff is being detained at the Metropolitan
Detention Center in Los Angeles, California. He sues President Donald Trump and United
States Citizenship and lmmigration Services for allegedly “aiding and abetting federal protective
service officials in violation” of the “attempted first degree murder” provisions of the United
States criminal code and the California penal code. Compl. at l (citing 18 U.S.C. § llll and

Cal. Penal Code §§ 188, 190.03).

“The Supreme Court has ‘rarely implied a private right of action under a criminal
statute.”’ Lee v. United States Agencyfor Int’l Dev., 859 F.3d 74, 77 (D.C. Cir. 2017) (quoting
Chrysler Corp. v. Brown, 441 U.S. 281, 316 (1979)). Nothing in the text of the criminal statutes
plaintiff cites Suggests otherwise Therefore, this case Will be dismissed A separate order

accompanies this Memorandum Opinion.

 

Date: October Iz`, 2018

